UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6091


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK WAYNE WOODS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.   Norman K. Moon, Senior
District Judge. (5:03-cr-30054-nkm-1; 5:10-cv-80247-nkm-mfu)


Submitted:   June 7, 2011                    Decided:   June 15, 2011


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Wayne Woods, Appellant Pro         Se.    Jeb Thomas Terrien,
Assistant United States Attorney,       Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Wayne Woods seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.        The   denial     of    his       § 2255   motion      is   not   appealable

unless    a    circuit       justice       or    judge   issues      a    certificate     of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this       standard         by     demonstrating        that

reasonable       jurists       would       find      that    the      district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural           grounds,       the    prisoner       must

demonstrate      both    that        the    dispositive          procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Woods has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense      with    oral      argument         because     the      facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 DISMISSED
                                                2